Exhibit 10.41

FIRST EXTENSION AGREEMENT AND WAIVER
Dated as of December 17, 2014
among
KANSAS CITY POWER & LIGHT COMPANY,
as the Borrower,
CERTAIN LENDERS,
BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A., and MUFG UNION BANK,
N.A.,
as Syndication Agents
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender and an Issuer
WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC, and
MUFG UNION BANK, N.A.,
as Joint Lead Arrangers and Joint Book Managers





--------------------------------------------------------------------------------










FIRST EXTENSION AGREEMENT AND WAIVER
THIS FIRST EXTENSION AGREEMENT AND WAIVER dated as of December 17, 2014 (this
“Agreement”) is entered into among Kansas City Power & Light Company, a Missouri
corporation (the “Borrower”), the Lenders of the Credit Agreement (defined
below) party hereto, Bank of America, N.A., JPMorgan Chase Bank, N.A., and MUFG
Union Bank, N.A. (f/k/a Union Bank, N.A.), as Syndication Agents and Wells Fargo
Bank, National Association, as Administrative Agent, Swing Line Lender and an
Issuer (the “Administrative Agent”). All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement.
RECITALS
WHEREAS, the Borrower, the lenders party thereto, MUFG Union Bank, N.A. (f/k/a
Union Bank, N.A.) and Wells Fargo Bank, National Association, as Syndication
Agents and Bank of America, N.A., as Administrative Agent entered into that
certain Credit Agreement dated as of August 9, 2010 (as amended by the First
Amendment to Credit Agreement, dated as of December 9, 2011 and the Second
Amendment to Credit Agreement, dated as of October 17, 2013) (the “Credit
Agreement”); and
WHEREAS, the Borrower has requested a one (1) year extension of the existing
Facility Termination Date pursuant to Section 2.21(a) of the Credit Agreement
and the Lenders signatory hereto have approved such request pursuant to Section
2.21 of the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Extension. As of the date hereof, each Lender party hereto agrees to extend
the Facility Termination Date for an additional one (1) year, subject to the
satisfaction of the conditions in Section 3 below, and the Facility Termination
Date as to the Approving Lenders shall be extended to October 17, 2019, unless
sooner terminated pursuant to clause (b) of the definition thereof. Subject to
the right of Borrower pursuant to Section 2.21(d) of the Credit Agreement to
replace the Commitment of any Non-Extending Lenders, the Facility Termination
Date as to the Non-Extending Lenders remains unchanged.
2.Waiver.
(a)Notwithstanding the provisions of Section 2.21 of the Credit Agreement to the
contrary, the Lenders party hereto, constituting the Required Lenders, hereby
waive, on a one−time basis, the following requirements in Section 2.21 of the
Credit Agreement: (i) the requirement that the Borrower request an extension of
the Facility Termination Date not more than sixty (60) days and not less than 45
days prior to any anniversary of the Closing Date; and (2) that Lenders provide
their election to extend the Facility Termination Date by notice to the
Administrative Agent not later than fifteen (15) days following the receipt of
the Borrower’s request.




--------------------------------------------------------------------------------





(b)This waiver shall be effective only to the extent specifically set forth
herein and shall not (i) be construed as a waiver of any breach or default other
than as specifically waived herein nor as a waiver of any breach or default of
which the Lenders have not been informed by the Borrower, (ii) affect the right
of the Lenders to demand compliance by the Borrower with all terms and
conditions of the Credit Agreement, except as specifically modified or waived by
this Agreement, (iii) be deemed a waiver of any transaction or future action on
the part of the Borrower requiring the Lenders’ or the Required Lenders’ consent
or approval under the Credit Agreement, or (iv) except as waived hereby, be
deemed or construed to be a waiver or release of, or a limitation upon, the
Administrative Agent’s or the Lenders’ exercise of any rights or remedies under
the Credit Agreement or any other Loan Document, whether arising as a
consequence of any Default which may now exist or otherwise, all such rights and
remedies hereby being expressly reserved.
3.Conditions Precedent.
(a)The extension of the Facility Termination Date pursuant to Section 1 shall
become effective as of the date (the “Extension Date”) when, and only when, each
of the following conditions precedent shall have been satisfied:
(i)the receipt by the Administrative Agent of counterparts of this Agreement
duly executed by the Borrower, the Administrative Agent and the Required Lenders
(excluding any Additional Commitment Lenders);
(ii)the Borrower shall have paid:
(1)to the Administrative Agent, for the account of each Approving Lender, an
extension fee in the amount of 0.06% of such Lender’s Commitment as of the
Extension Date, which extension fee once paid will be fully earned and
nonrefundable;
(2)all fees required to have been paid to Wells Fargo Securities, LLC and the
Administrative Agent pursuant to that letter agreement among the Borrower, Great
Plains, KCPL GMO, Wells Fargo Securities and the Administrative Agent dated as
of November 19, 2014; and
(3)all other fees and reasonable expenses of Wells Fargo Securities, LLC, the
Administrative Agent (including the reasonable fees and expenses of counsel to
the Administrative Agent for which reasonably detailed invoices have been
presented on or prior to the Effective Date) and the Lenders required under the
Credit Agreement and any other Loan Document to be paid on or prior to the
Extension Date in connection with this Agreement;
(iii)the Administrative Agent shall have received a certificate (the statements
contained in which shall be true) of an Authorized Officer of the Borrower
stating that both before and after giving effect to such extension of the

2    

--------------------------------------------------------------------------------



Facility Termination Date (i) no Default or Unmatured Default exists or would
result from the extension of the Facility Termination Date and (ii) all
representations and warranties contained in Article V of the Credit Agreement
are true and correct in all material respects on and as of the Extension Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date.
(b)The waiver set forth in Section 2 shall become effective as of the date when,
and only when, the Administrative Agent shall have received counterparts of this
Agreement duly executed by the Borrower, the Administrative Agent and the
Required Lenders.
4.Miscellaneous.
(a)The Credit Agreement, and the obligations of the Borrower thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. The Borrower
acknowledges and confirms that as of the date hereof the Borrower’s obligation
to repay the outstanding principal amount of the Loans and reimburse the Issuers
for any drawing on a Letter of Credit is unconditional and not subject to any
offsets, defenses or counterclaims. The Administrative Agent, each Lender and
the Borrower acknowledge and confirm that by entering into this Agreement, each
party does not waive or release any term or condition of the Credit Agreement or
any of the other Loan Documents or any of their rights or remedies under such
Loan Documents or applicable Law or any of the obligations of such party
thereunder.
(b)The Borrower hereby represents and warrants as follows:
(i)The Borrower has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement.
(ii)This Agreement has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(iii)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Agreement.
(c)The Borrower represents and warrants to the Lenders that (i) the
representations and warranties of the Borrower set forth in Article V of the
Credit Agreement are true and correct as of the date hereof with the same effect
as if made on

3    

--------------------------------------------------------------------------------



and as of the date hereof, except to the extent such representations and
warranties expressly relate solely to an earlier date and (ii) no event has
occurred and is continuing which constitutes a Default or an Unmatured Default.
(d)This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by telecopy or electronic mail shall be effective as an original
and shall constitute a representation that an executed original shall be
delivered.
(e)THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
(f)On and after the Extension Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified hereby. This Agreement shall constitute a Loan Document.
[remainder of page intentionally left blank]



4    

--------------------------------------------------------------------------------



Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.
BORROWER:
KANSAS CITY POWER & LIGHT COMPANY,
 
a Missouri corporation
 
 
 
By: /s/ Lori A. Wright
 
Name: Lori A. Wright
 
Title: Vice President - Investor Relations and Treasurer
 
 
ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION,
 
as Administrative Agent
 
 
 
By: /s/ Frederick W. Price
 
Name: Frederick W. Price
 
Title: Managing Director
 
 
LENDERS:
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION,
 
as a Lender, an Issuer and Swing Line Lender
 
 
 
By: /s/ Frederick W. Price
 
Name: Frederick W. Price
 
Title: Managing Director
 
 
 
BANK OF AMERICA, N.A.,
 
as a Lender, Syndication Agent and an Issuer
 
 
 
By: /s/ William Merritt
 
Name: William Merritt
 
Title: Vice President
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as a Lender, Syndication Agent and as an Issuer
 
 
 
By: /s/ Helen D. Davis
 
Name: Helen D. Davis
 
Title: Vice President
 
 
 
 


KANSAS CITY POWER & LIGHT COMPANY
FIRST EXTENSION AGREEMENT AND WAIVER

--------------------------------------------------------------------------------











 
MUFG UNION BANK, N.A.,
 
as a Lender, Syndication Agent and as an Issuer
 
 
 
By: /s/ Michael Agrimis
 
Name: Michael Agrimis
 
Title: Vice President
 
 
 
BARCLAYS BANK PLC
 
as a Lender
 
 
 
By: /s/ Alicia Borys
 
Name: Alicia Borys
 
Title: Vice President
 
 
 
BNP PARIBAS
 
as a Lender
 
 
 
By: /s/ Roberto Impedugia
 
Name: Roberto Impedugia
 
Title: Vice President
 
 
 
BNP PARIBAS
 
as a Lender
 
 
 
By: /s/ Theodore Sheen
 
Name: Theodore Sheen
 
Title: Vice President
 
 
 
GOLDMAN SACHS BANK USA
 
as a Lender
 
 
 
By: /s/ Rebecca Kratz
 
Name: Rebecca Kratz
 
Title: Authorized Signatory
 
 
 
KEYBANK NATIONAL ASSOCIATION
 
as a Lender
 
 
 
By: /s/ Sukanya V. Raj
 
Name: Sukanya V. Raj
 
Title: Senior Vice President




KANSAS CITY POWER & LIGHT COMPANY
FIRST EXTENSION AGREEMENT AND WAIVER

--------------------------------------------------------------------------------









 
SUNTRUST BANK
 
as a Lender
 
 
 
By: /s/ Andrew Johnson
 
Name: Andrew Johnson
 
Title: Director
 
 
 
THE ROYAL BANK OF SCOTLAND PLC
 
as a Lender
 
 
 
By: /s/ Tyler J. McCarthy
 
Name: Tyler J. McCarthy
 
Title: Director
 
 
 
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
By: /s/ John M. Eyerman
 
Name: John M. Eyerman
 
Title: Vice President
 
 
 
THE BANK OF NEW YORK MELLON
 
as a Lender
 
 
 
By: /s/ Hussam S. Alsahlani
 
Name: Hussam S. Alsahlani
 
Title: Vice President
 
 
 
UMB BANK, N.A.
 
as a Lender
 
 
 
By: /s/ Robert P. Elbert
 
Name: Robert P. Elbert
 
Title: Senior Vice President
 
 
 
 










KANSAS CITY POWER & LIGHT COMPANY
FIRST EXTENSION AGREEMENT AND WAIVER

--------------------------------------------------------------------------------



 
COMMERCE BANK
 
as a Lender
 
 
 
By: /s/ Aaron M. Siders
 
Name: Aaron M. Siders
 
Title: Vice President
 
 


KANSAS CITY POWER & LIGHT COMPANY
FIRST EXTENSION AGREEMENT AND WAIVER

--------------------------------------------------------------------------------



 
NATIONAL COOPERATIVE SERVICES
 
CORPORATION
 
as a Lender
 
 
 
By: /s/ John Dippo
 
Name: John Dippo
 
Title: Assistant Secretary - Treasurer
 
 






KANSAS CITY POWER & LIGHT COMPANY
FIRST EXTENSION AGREEMENT AND WAIVER